460 F.2d 1064
Anthony MAGRO, Plaintiff,Margaret Magro, individually and on behalf of her minorchild Antonia Magro, Plaintiff-Appellant,v.LENTINI BROS. MOVING AND STORAGE CO., Inc., Defendant-Appellee,Louis J. Lefkowitz, Attorney General of the State of NewYork, Intervenor-Appellee.
No. 438, Docket 71-1990.
United States Court of Appeals,Second Circuit.
Argued Jan. 11, 1972.Decided Feb. 15, 1972.Certiorari Denied May 30, 1972.

Jeffrey G. Stark, New York City (MFY Legal Services, Inc., New York City, on the brief), for plaintiff-appellant.
Marshall G. Kaplan, Brooklyn, N. Y., for defendant-appellee.
A. Seth Greenwald, Asst. Atty. Gen., New York City (Louis J. Lefkowitz, Atty. Gen. of State of New York, and Samuel A. Hirshowitz, First Asst. Atty. Gen., New York City, on the brief), for intervenor-appellee.
Before MEDINA, KAUFMAN and TIMBERS, Circuit Judges.
PER CURIAM:


1
We affirm on the reported opinion of Chief Judge Mishler below, 338 F. Supp. 464.